     Case: 1:15-cv-02937 Document #: 345 Filed: 02/21/20 Page 1 of 1 PageID #:12320
      Case: 20-8001    Document: 00713570870          Filed: 02/21/2020   Pages: 1

       UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                             Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                   Phone: (312) 435-5850
             Chicago, Illinois 60604                                         www.ca7.uscourts.gov




                                                          ORDER
 February 21, 2020

                                                           Before
                                         DAVID F. HAMILTON, Circuit Judge
                                         AMY C. BARRETT, Circuit Judge
                                         MICHAEL B. BRENNAN, Circuit Judge



                                         KRAFT FOODS GROUP, INC., et al.,
                                         Petitioners

 No. 20-8001                             v.

                                         HARRY PLOSS, et al.,
                                         Respondents

     Originating Case Information:

 District Court No: 1:15-cv-02937
 Northern District of Illinois, Eastern Division
 District Judge Edmond E. Chang


The following are before the Court:

1.         PETITION FOR PERMISSION TO APPEAL FROM ORDER GRANTING CLASS
           CERTIFICATION, filed on January 17, 2020, by counsel for the petitioners.

2.         PLAINTIFFS-RESPONDENTS’ RESPONSE TO DEFENDANTS’ PETITION FOR
           LEAVE TO APPEAL CLASS CERTIFICATION ORDER UNDER FED. R. CIV. P.
           23(F), filed on February 13, 2020, by counsel for the respondents.


IT IS ORDERED that the petition for permission to appeal is DENIED.


 form name: c7_Order_3J(form ID: 177)
